                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT BLUEFIELD

CLINTON EUGENE GILLEY, as
Administrator of the Estate of
CARL DAVID GILLEY, Nicole Leigh Lee,
As Administrator of the Estate of
CHRISTINE TARA WARDEN GILLEY, and
Clinton Eugene Gilley and Nicole Leigh
Lee as Co-Administrators of the Estates
Of J.G. and G.G., minor children.

                  Plaintiffs,

v.                                     CIVIL ACTION NO. 1:18-00536

C.H. ROBINSON WORLDWIDE, INC.,
J&TS TRANSPORT EXPRESS, INC., and
BERTRAM COPELAND

                  Defendants.


                     MEMORANDUM OPINION AND ORDER

       Pending before the court is the defendant, C.H. Robinson

Worldwide, Inc.’s (hereinafter “CHR”) Motion to Dismiss.    ECF

No. 13.    Specifically, CHR moves to dismiss plaintiffs’ claims

against it because CHR contends that the claims are preempted by

the Federal Aviation Administration Authorization Act of 1994

and otherwise fail to state a claim upon which relief can be

granted.    Id.

     For the reasons that follow, C.H. Robinson Worldwide, Inc.’s

motion (ECF No. 13) is DENIED.
                            I.     Background

     This case arises out of a motor vehicle wreck in which a

tractor-trailer driven by defendant Bertram Copeland collided

into a vehicle driven by Christine Gilley, resulting in the

death of Christine Gilley, and her family, Carl David Gilley,

J.G., and G.G.    See ECF NO. 1.

     Prior to the incident, C.H. Robinson Worldwide, Inc. 1

(hereinafter “CHR”) engaged J&TS Transport Express, Inc. 2

(hereinafter “J&TS”) to transport goods from Bay Valley Foods,

LLC in Pittsburgh, Pennsylvania to Aldi, Inc. in Salisbury,

North Carolina.   Id.   J&TS hired Copeland to transport the

shipment via a tractor-trailer, which was leased to J&TS.      Id.

On April 13, 2017, Copeland picked up a load for transport.      Id.

Plaintiffs’ allege that the brakes on the tractor-trailer were

not properly maintained.    Id.    While traveling on I-77 in Mercer

County, West Virginia, Copeland allegedly “burned up” the brakes

on the tractor-trailer, failed to maintain control of the

tractor-trailer, crossed over the median into oncoming traffic,

and collided with the Gilley family’s vehicle.     Id.




1 CHR is a federally-licensed property freight broker.
2 J&TS is a motor carrier that hired and employed Copeland. At
the time of the incident, Copeland was transporting goods in
Mercer County, West Virginia.
                                    2
     Plaintiffs assert wrongful death claims against CHR for

negligently selecting J&TS to transport the CHR Load and

vicarious liability for the alleged negligence of defendants

J&TS and Copeland.    ECF No. 1.   Defendant CHR has moved to

dismiss plaintiffs’ claims against it.         ECF Nos. 13, 14.   First,

CHR argues that the Federal Aviation Administration

Authorization Act of 1994 (hereinafter “FAAAA”) preempts

plaintiffs’ negligent selection claim.         See id. at p. 2.   CHR

contends that the FAAAA preempts state laws, including common

law tort claims, that have any relation to or connection with a

broker’s prices, routes or services.         Id.   CHR argues that the

plaintiffs’ claim goes to the heart of CHR’s services and would

have a significant economic impact on those services, and thus

are preempted by the FAAAA.    Id.       Second, CHR argues that the

court should dismiss the plaintiffs’ common law claim of

vicarious liability because J&TS was an independent contractor,

and CHR had no relationship, contractual or otherwise, with J&TS

driver, Copeland.    Id.

     In Count V against CHR 3, the plaintiffs allege that CHR

negligently selected J&TS to carry the load; specifically,

because J&TS was a “new entrant” that had been operating for a




3 The court will review the defendant CHR’s objections in the
order presented in its motion. Thus, Count V will be reviewed
before Count IV is reviewed.
                                     3
month and had not yet been rated by the Federal Motor Carrier

Safety Administration, when selected by CHR.   ECF Nos. 1, 33.

Because the plaintiffs’ specific complaint is pertinent to the

motion to dismiss analysis, the complaint is as follows:

     At all relevant times, Defendant CH Robinson owed the
     Gilley family, and the public at large, a duty to
     exercise ordinary care and act reasonably in arranging
     transportation on public roadways, in investigating
     the fitness of J&TS prior to hiring the company to
     carry the Load on public highways and not to hire or
     retain a trucking company that CH Robinson knew or
     should have known posed a risk of harm to others and
     which was otherwise not competent or fit to operate
     CMVs on public roadways.

     J&TS was a brand new, inexperienced and incompetent
     truck company that hired an incompetent driver,
     Defendant Copeland.

     J&TS inexperience and incompetence, and hiring and
     retention of an incompetent and unfit driver, were
     direct and proximate causes of this fatal collision.

     Defendant CH Robinson, a sophisticated transportation
     services provider that is regularly engaged in the
     business of shipping, knew or should have known that
     J&TS was a new entrant, that J&TS did not have a
     “satisfactory” safety rating, that J&TS was an unrated
     motor carrier and as such, the reasonably safe course
     of action for CH Robinson would have been to conduct
     further investigation and otherwise exercise due
     caution with respect to J&TS, which was unfit to
     operate safely and provide competent transportation.

     Defendant CH Robinson negligently and recklessly
     breached each of these duties, which it owed to the
     motoring public, including the Gilley family, by
     failing to exercise due care in arranging the
     transportation for the Load, by hiring and/or
     retaining J&TS when CH Robinson either knew or should
     have known that J&TS posed a risk of harm to others
     and was otherwise incompetent and unfit to perform the


                                4
     duties of an interstate motor carrier, or
     intentionally chose not to know.

     As a foreseeable and proximate result of Defendant CH
     Robinson’s negligent and reckless or intentional
     actions and omissions, in breach of its duties, the
     Gilley family and/or their heirs and survivors
     suffered and/ or will continue to suffer damages for
     which their estates and survivors are entitled to
     recover, as set forth above.

     Defendant CH Robinson’s [sic] acted willfully,
     wantonly and recklessly—a willful blindness to the
     well-known dangers with respect to inexperienced new
     entrant and unrated trucking companies—and their
     actions and omission demonstrate a conscious disregard
     for the safety of others.

     Defendant CH Robinson is liable for the above-
     described actions and omissions, the damages
     proximately caused, and any punitive or exemplary
     damages.

ECF No. 1, p. 9-10.

     Plaintiffs allege in Count IV against CHR that CHR “had the

right to control the manner of work performed, the right to

discharge, the method of payment, and/or the level of skill

involved, among other things, with respect to defendant J&TS and

the transportation of this Load.”     ECF No. 1, p. 8.   Plaintiffs

contend that the acts or omissions of defendant Copeland were

committed within the course or scope of his employment and/or

agency with CHR.   See id.   Plaintiffs argue that as a principal

or employer of defendant Copeland, CHR is vicariously liable for

the negligence and reckless conduct of defendant Copeland, the

damages proximately caused, and any punitive or exemplary


                                  5
damages.   Id.    Plaintiffs state that the actions and omissions

of defendant J&TS were committed within the course and scope of

J&TS’ employment and/or agency with CHR.     Id.   Additionally,

plaintiffs argue that “as principal or employer of Defendant

J&TS, Defendant CH Robinson is vicariously liable for the

negligence and reckless conduct of Defendant J&TS, the damages

proximately caused thereby, and any punitive or exemplary

damages.   Id.

           II.    Standard of Review for a Motion to Dismiss

     Defendant CHR moves to dismiss the claims against it

pursuant to Federal Rule of Civil Procedure 12(b)(6).      “[A]

motion to dismiss for failure to state a claim for relief

should not be granted unless it appears to a certainty that

the plaintiff would be entitled to no relief under any state

of facts which could be proved in support of his claim.”

Rogers v. Jefferson-Pilot Life Ins. Co., 883 F.2d 324, 325

(4th Cir. 1989) (citation omitted) (quoting Conley v. Gibson,

355 U.S. 41, 48 (1957), and Johnson v. Mueller, 415 F.2d 354,

355 (4th Cir. 1969)).      “In considering a motion to dismiss,

the court should accept as true all well-pleaded allegations

and should view the complaint in a light most favorable to the

plaintiff.”      Mylan Laboratories, Inc. v. Matkari, 7 F.3d 1130,

1134 (4th Cir. 1993); see also Ibarra v. United States, 120

F.3d 472, 474 (4th Cir. 1997).



                                   6
     In evaluating the sufficiency of a pleading, the cases of

Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007), and Ashcroft

v. Iqbal, 556 U.S. 662 (2009), provide guidance.      When

reviewing a motion to dismiss, under Federal Rule of Civil

Procedure 12(b)(6), for failure to state a claim upon which

relief may be granted, a court must determine whether the

factual allegations contained in the complaint “give the

defendant fair notice of what the . . . claim is and the

grounds upon which it rests,” and, when accepted as true,

“raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555 (quoting Conley v. Gibson, 355 U.S.

41, 47 (1957); 5 Charles Alan Wright & Arthur R. Miller,

Federal Practice and Procedure § 1216 (3d ed. 2004)).        “[O]nce

a claim has been stated adequately, it may be supported by

showing any set of facts consistent with the allegations in the

complaint.” Twombly, 550 U.S. at 562. As the Fourth Circuit has

explained, “to withstand a motion to dismiss, a complaint must

allege ‘enough facts to state a claim to relief that is

plausible on its face.’”   Painter's Mill Grille, LLC v. Brown,

716 F.3d 342, 350 (4th Cir. 2013) (quoting Twombly, 550 U.S. at

570).

                           III. Discussion

        a. Preemption Argument
     CHR contends that the FAAAA preempts plaintiffs’ negligent

selection claim against CHR.     ECF No. 14.   Specifically, CHR


                                   7
argues that the FAAAA preclusion of states from enacting or

enforcing laws that relate to a motor carrier’s or broker’s

prices routes, or services is applicable to the issues at hand,

and thus, precludes the plaintiffs’ state law tort claims

against it.    Id. (citing 49 U.S.C. § 14501(c)(1)).

     “Preemption may be either express or implied, and is

compelled whether Congress’ command is explicitly stated in the

statute’s language or implicitly contained in its structure and

purpose.”    Morales v. Trans World Airlines, Inc., 504 U.S. 374,

383 (1992) (citing FMC Corp. v. Holliday, 498 U.S. 52, 56-67

(1990).     The U.S. Supreme Court has explained the question of

whether federal law preempts state laws in an area is one of

statutory intent, and courts should begin with language employed

by congress and with the assumption that ordinary meaning of

that language accurately expresses legislative purpose.    Id.

     The FAAAA, which sought to preempt state trucking regulation, 4

provides that no state may:

     enact or enforce a law, regulation, or other provision
     having the force and effect of law related to a price,

4 The FAAAA replaced the then-existing patchwork of intrastate
trucking laws with a uniform federal standard. The statutory
language was borrowed from the Airline Deregulation Act (“ADA”)
and has been interpreted consistently by the Supreme Court in
both settings. See generally Rowe v. New Hampshire Motor
Transp. Ass'n, 552 U.S. 364 (2018). Congress intended for the
preemption provision of the FAAAA to be applied in an identical
manner as the preemption provision of the ADA. See Deerskin
Trading Post, Inc. v. United Parcel Service of America, Inc.,
972 F.Supp. 665, 668 (N.D.Ga. 1997).
                                  8
     route, or service of any motor carrier . . . broker, or
     freight forwarder with respect to the transportation of
     property.

49 U.S.C. § 14501(c)(1).

     In line with this statute, the Supreme Court has held that

state enforcement actions having “a connection with or reference

to” carrier rates, routes or services are preempted.    Rowe, 552

U.S. at 368.   Such preemption may occur even if a state law’s

effect on rates, routes or services is only indirect.    Id.

Nonetheless, federal law may not preempt state laws that affect

rates in only a tenuous, remote or peripheral manner.    Id.

(citing Morales, 504 U.S. at 390). 5   Courts have found that

Congress’ “related to” language has a broad scope.    Federal

Express Corp. v. United states Postal Service, 55 F.Supp.2d 813,

816 (W.D. Tenn. 1992).   Section 14501(c)(1) requires the Court

to determine whether the provision, directly or indirectly,

binds the carrier to a particular price, route or service and

thereby interferes with competitive market forces within the

industry.   Dilts v. Penske Logistics, LLC, 769 F.3d 637, 643

(9th Cir. 2014).




5 In Rowe, 552 U.S. 364, the court found that the Maine Laws at
issue, which regulated the delivery of tobacco to customers
within the state, were preempted by federal law. Rowe was not a
personal injury case. In Morales, 504 U.S. 374, the court found
that a claim of deceptive airline-fare advertising under a state
consumer fraud case was preempted by federal law. Morales was
not a personal injury case.
                                 9
     Although Congress generally preempted state regulation of

motor carries, it simultaneously carved out an exception to the

rule with regard to the states’ safety regulatory authority by

expressly stating that the provisions of § 14501(c)(1) “shall

not restrict the safety regulatory authority of a State with

respect to motor vehicles.”   49 U.S.C. § 14501(c)(1).   To

determine whether this exception applies, courts must decide

whether the provision at issue is intended to be, and is,

genuinely responsive to motor vehicle safety.   See Dilts, 769

F.3d at 644.

     Turning to the issue at hand, the court must determine

whether plaintiffs’ common law negligent selection claim is

“related to” a price, route or service of CHR with respect to

the CHR’s selection of the transportation business.   Even if the

plaintiffs’ claim has such a connection, the court must further

determine whether such claims are “saved” under the safety

regulatory exception.   In other words, the court must decide

whether personal injury negligence claims are preempted by the

FAAAA under these circumstances.

     CHR argues that the plaintiffs’ negligent selection claim

against it expressly takes issue with how CHR performed its

primary service—selecting motor carriers to transport freight.

ECF No. 34, p.2.   In other words, “[b]y alleging that CHR failed

to further or sufficiently investigate J&TS before selecting it

                                10
to transport the at-issue load, [p]laintiffs’ allegations relate

to and complain specifically about the manner in which CHR

performed its core service.”    Id. at p.6.    Thus, CHR contends

that the plaintiffs’ negligence selection claims are preempted

by the FAAAA.

      In response to the defendant’s motion to dismiss, the

plaintiffs cite to numerous district and trial court decisions

from various jurisdictions that stand for the proposition that

the FAAAA does not preempt state personal injury tort claims

against freight brokers.    ECF No. 33, p. 5.    Furthermore, the

plaintiffs contend that even if the court found that plaintiffs’

claims against CHR satisfy paragraph (1) of the FAAAA preemption

provision regarding “services,” the claims would not be

preempted because they fall within the “safety regulatory

authority concerning motor vehicles” exception in paragraph

(2)(A) of the statute.    ECF No. 33, p. 13.    In support of their

argument, plaintiffs cite to City of Columbus v. Ours Garage and

Wrecker Service, Inc., 536 U.S. 424, 429-441 (2002), where the

U.S. Supreme Court states that, with respect to the FAAAA,

Congress’ clear purpose was “state economic regulation” and not

to restrict the preexisting and traditional state police power

over “safety regulations,” including ones that govern motor

carriers of property.    Id.



                                 11
     Although the Supreme Court has address FAAAA preemption,

neither it nor any federal district court of appeals has

addressed whether a personal injury claim against a broker based

on negligent hiring is preempted.     However, many lower courts

have, and this court agrees with the numerous courts which have

found that personal injury negligence claims are not preempted

by the FAAAA.   For example, in Mann v. C. H. Robinson Worldwide,

Inc., No. 7:16-cv-00104, 2017 WL 3191516 (W.D. Va. July 27,

2017), the plaintiffs filed a negligent hiring action against

the defendant, C. H. Robinson Worldwide, Inc., claiming that the

defendant was negligent in its decision to hire the

transportation business and drivers to haul a load of laundry

detergent and that a reasonably prudent broker would not have

done so.   Id. At *1.   This case also arose out of a collision

with a tracker-trailer and drivers.     Id.   The defendant argued

that “plaintiffs’ negligence claims are completely preempted by

federal law under the preemption provisions set forth in the

FAAAA.   Id. at *5.   The Mann court concluded that:

     plaintiffs’ negligent hiring claims are not preempted.
     First of all, as several other courts have noted, a
     negligent hiring claim as an avenue for imposing
     liability for an accident does not have anything more
     than a “tenuous, remote, or peripheral” connection to
     the “price, route, or service” or a broker. Rowe, 552
     U.S. at 371. Instead, the court agrees with the Montes
     court that a personal injury suit for negligent hiring
     is not an attempt to regulate the “services” of a freight
     broker. No. 14-cv-9230, 2015 WL 1250139, at *1-2.


                                 12
Id. at *7.

     Similarly, in Owens v. Anthony, the defendant, C. H

Robinson Worldwide, Inc., moved to dismiss the plaintiffs’

common law negligence claims against it by arguing that the

claims were preempted by the FAAAA.    No. 2:11-cv-33, 2011 WL

6056409, at *1 (M.D. TN. Dec. 3, 2011).    In this case, the

defendant selected the transportation company whose driver of a

tractor-trailer crashed into a vehicle resulting in severe

personal injuries.   Id.   The plaintiffs brought a negligence

selection claim against the defendant.    See id.   The Owens court

held that “personal injury negligence claims are not preempted

by the FAAAA” and denied the defendant’s motion to dismiss on

this basis.   Id at *3; Morales v. Redco Transport Ltd., No.

5:14-cv-129, 2015 WL 9274068 (S.D. Tex. Dec 21, 2015) (denying

broker’s motion to dismiss state law tort claims based on FAAAA

preemptions); Jimenez-Ruiz v. Spirit Airlines, Inc., 794 F.

Supp. 2d. 344, 2011 WL 2460873 (D. Puerto Rico, June 16, 2011)

(holding that personal injury claims based on a state’s general

negligence law are not preempted by the ADA).

     The court finds the holdings in various jurisdictions

persuasive and concludes that the FAAAA does not preempt the

plaintiffs’ state law vicarious liability claim based upon the

particular facts before the court.    In the present case,

plaintiffs’ negligent selection claim stems from a personal-

                                 13
injury, wrongful-death action, and the court finds that this

claim does not “relate to” CHR’s broker services.        It affects

broker services in “too tenuous, remote, or peripheral manner,”

to fall within the purview of the statutory preemption

provision.   The court finds that allowing a state law remedy in

the present case will not create an irreconcilable conflict

between federal and state regulation.        Accordingly, CHR’s motion

to dismiss plaintiffs’ state law claim as preempted by the FAAAA

is denied.

     The court further concludes that, even if that state’s

negligent hiring claims had a sufficient impact on the price,

route, or service of a broker to satisfy Paragraph (1), it would

not be preempted because it would fall within the general

“safety regulatory exception of paragraph (2)(A) of the

preemption provision.

     For these reasons, defendant CHR’s Motion to Dismiss the fifth

cause of action is denied.

       b. Failure to    State   a    Claim    for   Vicarious   Liability
          Argument

     CHR contends that plaintiffs’ claim of vicarious liability

under the theory of common law agency 6 fails because J&TS was an

independent contractor, and CHR had no relationship, contractual


6 Plaintiffs dismissed their claim of vicarious liability under
the theory of statutory employment. See ECF No. 33, footnote
12.
                                    14
or otherwise with J&TS’s driver, Copeland.     CHR cites to

Robertson v. Morris, 209 W. Va. 288, 291 (2001), for the general

proposition that “one who hires an independent contractor is

generally not responsible for injury resulting from an act or

omission of the contractor or the contractor’s servant.”      CHR’s

also cites to Paxton v. Crabtree, Syl. Pt. 5, 184 W. Va. 237,

240, 400 S.E.2d 245, 248 (1990) in their brief, where the

Supreme Court of Appeals of West Virginia established four

factors to consider when determining the question of whether an

employer-employee or independent contractor relationship exists

for vicarious liability purposes.     These four factors are as

follows: “(1) Selection and engagement of the servant; (2)

Payment of compensation; (3) Power of dismissal; and (4) Power

of control.”    Id.

     The court does not find it appropriate at this juncture to

delve into the question of what the nature of the relationship

between CHR, J&TS, and Copeland was at the time of the accident

giving rise to the case.    Rather, the question immediately

before the court is whether the plaintiffs’ complaint “alleges

‘enough facts to state a claim to relief that is plausible on

its face,’”    Painter's Mill Grille, LLC, 716 F.3d at 350

(quoting Twombly, 550 U.S. at 570).     This determination is made

by viewing the facts and circumstances in the light most



                                 15
favorable to the plaintiffs.      See Mylan Laboratories, Inc., 7

F.3d at 1134; see also Ibarra, 120 F.3d at 474.

     The court finds that the plaintiffs’ complaint pled

sufficient facts to support the contention that a claim for

relief is plausible beyond mere speculation.              The plaintiffs’

complaint detailed that some form of a business relationship

between the parties did in fact exist and provided notice to CHR

of the allegations brought against it.           ECF No. 1.       The question

of the exact nature of the relationship between the parties for

purposes of imposing potential liability remains to be answered

by the fact finder.   See Rawls v. Associated Materials, LLC, No.

1:10-cv-01272, 2012 WL 3852875, at *4 (S.D.W. Va. Sept. 5, 2012)

("Whether an agency relationship exists is a factual

question.”).   Therefore, CHR’s motion to dismiss claim four is

denied.

                           IV.     Conclusion

  For the foregoing reasons, C.H. Robinson Worldwide, Inc.’s

Motion to Dismiss (ECF No. 13) is DENIED.

  The Clerk is directed to send copies of this Order to all

counsel of record.

  IT IS SO ORDERED this 28th day of March, 2019.

                                 ENTER:


                                 David A. Faber
                                 Senior United States District Judge

                                    16
